                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 TENNESSEE CONFERENCE of the NATIONAL
 ASSOCIATION for the ADVANCEMENT of
 COLORED PEOPLE, et al.                                      Civil No. 3:20-cv-01039

                      Plaintiffs,                               Judge Campbell
                                                            Magistrate Judge Frensley
 v.
                                                         CONSENT DECREE AND
 WILLIAM LEE, et al.                                  JUDGMENT REGARDING CLAIM
                                                      AGAINST DEFENDANT MELISSA
                      Defendant.                               HARRELL




        Plaintiff Tennessee Conference of the National Association for the Advancement

of Colored People (“TN NAACP”), on behalf of itself and its members, and Defendant

Melissa Harrell, in her official capacity as Rutherford County Circuit Court Clerk

(“Defendant Harrell”) (collectively, “the Parties”), have jointly moved the Court to enter

the following Consent Decree to resolve Count Seven in Plaintiffs’ Complaint against

Defendant Harrell and dismiss Defendant Harrell as a Defendant in this lawsuit entirely

with prejudice. The Court has reviewed the proposed Consent Decree, and for good cause

shown GRANTS the Parties’ motion. It is therefore ORDERED and ADJUDGED as

follows:

                         CONSENT DECREE AND JUDGMENT

        1.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1343,

and 1367.

        2.    Defendant Harrell and Rutherford County, Tennessee do not admit any liability to

                                               1

      Case 3:20-cv-01039 Document 61 Filed 03/22/21 Page 1 of 5 PageID #: 367
Plaintiffs arising out of the transactions or occurrences alleged in the Complaint, and entry of this

Consent Decree shall not constitute any admission of liability or wrongdoing by Defendant Harrell

or Rutherford County, Tennessee.

       3.      The Rutherford County Circuit Court Clerk’s Office shall not charge requestors any

fees to evaluate eligibility for, to fill out any part or all of, to furnish another agency with the

information necessary to fill out, or to otherwise process, a Certificate of Restoration of Voting

Rights form (a copy of the current form is attached hereto as Exhibit “A”).

       4.      Count Seven of Plaintiffs’ Complaint against Defendant Harrell is accordingly

DISMISSED WITH PREJUDICE, and Plaintiff TN NAACP waives any claims based on conduct

occurring before this Consent Decree. Plaintiff TN NAACP retains the right to bring claims based

on future conduct.

       5.      Because Count 7 is the only count against Defendant Harrell in Plaintiffs’

Complaint, and because no other Plaintiffs in this suit, including the class action representatives,

raise claims or allegations against Defendant Harrell, the Parties agree Defendant Harrell should

be DISMISSED WITH PREJUDICE entirely as a Defendant in this action.

       6.      The Parties agree that Plaintiff TN NAACP and Defendant Harrell shall be

responsible for their own attorneys’ fees and costs related to the litigation as it pertains to

Defendant Harrell. The Parties agree that neither will seek attorneys’ fees or costs from the other

and that entry of this Consent Decree does not make any of the Plaintiffs a “prevailing party” for

any fee shifting statute. This waiver does not extend to any future litigation that may arise

regarding the enforcement of this Consent Decree or any future controversy among the Parties.

This waiver does not extend to any continued litigation of Count Seven against Defendant Goins.

       7.      This Court shall retain jurisdiction over this matter to enforce or modify the terms


                                                 2

    Case 3:20-cv-01039 Document 61 Filed 03/22/21 Page 2 of 5 PageID #: 368
and conditions of, or resolve any disputes arising under, this Consent Decree.

       8.      This Consent Decree shall be effective immediately.

       9.      Nothing contained in this Consent Decree is intended to, nor shall be construed to,

violate current state or federal law.

SO ORDERED AND ENTERED

This 22nd
     ____ day of _____________,
                   March        2021.


                                        ___________________________________________
                                         United States District Judge William L. Campbell




                                                3

    Case 3:20-cv-01039 Document 61 Filed 03/22/21 Page 3 of 5 PageID #: 369
           Division of Elections
    Secretary of State Tre Hargett
                                                 CERTIFICATE OF RESTORATION OF VOTING RIGHTS
                                                      for Persons Convicted of a Felony on or after May 18, 1981
                                                            This includes any federal or state felony conviction both
                                                                    within Tennessee or from another state.
            State of Tennessee
      312 Rosa L. Parks Avenue, 7th Floor
          Nashville, Tennessee 37243
                  615-741-7956

   TO BE COMPLETED BY AN AGENT OF THE PARDONING AUTHORITY, AN AGENT OR OFFICER OF THE INCARCERATING
   AUTHORITY, OR A PROBATION/PAROLE OFFICER OR AGENT OF THE SUPERVISING AUTHORITY. A SEPARATE FORM MUST
   BE COMPLETED FOR EACH FELONY CONVICTION WITH A DIFFERENT DOCKET/CASE NUMBER. THE PERSON CONVICTED
   OF THE FELONY OFFENSE MAY NOT COMPLETE THIS FORM.
1. I hereby certify that the following information is true and correct:
  a. Applicant’s Name:
                                            (First)                        (Middle)                          (Last)
  b. Applicant’s County of Residence:                                         c. Applicant’s Phone Number:
  d. Felony Conviction:
  e. Month/Day/Year of Conviction:                                                f. TOMIS ID: (if applicable)
  g. Date of Birth:                                                      h. Soc. Sec. No.:
2. On the                       day of 	                      ,                  (check one)
   The above individual received a pardon which contained no special conditions pertaining to the right of
     suffrage. A copy of said pardon is attached hereto; or
   The maximum sentence imposed for such infamous crime has been served by the above individual; or
   The maximum sentence imposed for such infamous crime has expired; or
   The above individual has been granted final release from incarceration or supervision from either the United
     States Probation/Parole, a state Board of Probation/Parole, the Department of Correction, or county
     correction authorities.
 Signature:                                                   Date: 
 Printed Name:                                                Title: 
 Address:                                                     Phone Number:

3. I hereby certify that the following is true and correct:          (check one)
   The court did not order the above individual to pay any restitution as part of his or her sentence; or
   All of the restitution ordered by the court as a part of the sentence for the above individual has been paid; or
   For Federal Convictions Only, 18 U.S.C. § 3613(b) applies in this case and therefore the liability to pay has
      expired; or
   Restitution ordered by the court is owed.
 Signature:                                                   Date: 
 Printed Name:                                                Title: 
 Address:                                                     Phone Number:

4. I hereby certify that the following is true and correct:        (check one)
   The court did not order the above individual to pay any court cost as part of his or her sentence; or
   All court cost assessed against the above individual has been paid; or
   The court has made a finding at an evidentiary hearing that the above individual is indigent at the time of
      application; or
   Court costs ordered by the court are owed.
 Signature:                                                   Date:
 Printed Name:                                                Title:
 Address:
                  Case 3:20-cv-01039 Document 61 Filed 03/22/21 Page 4 of 5 PageID #: 370
 SS-3041 (Rev. 3/20)                            					
                                                SEE REVERSE FOR INSTRUCTIONS                                            RDA S836-1
                                                      INSTRUCTIONS

Instructions to the Agent Completing the Certificate of Restoration:

    In order to complete any section of this form, the agent must have access to the information being
    attested to on this form.

1. In BOX #1, the proper authority/agent must provide the requested applicant information.
     NOTE: For 1d, list the crime(s) for which the person was convicted.
           For 1e, list the date the person was convicted for the crime listed in 1d.
2. In BOX #2, the proper authority/agent must provide the following information:
  a) Provide the date that corresponds to the box that is checked
  b) Check the appropriate box indicating how the applicant completed their sentence
  c) Provide your signature (print name below signature) and contact information
3. In BOX #3, the proper authority/agent must provide the following information:
   a) Check the appropriate box as it relates to any restitution that was or was not
      assessed to the applicant.
   b) Provide your signature (print name below signature) and contact
      information.
4. In BOX #4, the proper authority/agent must provide the following information:
   a) Check the appropriate box as it relates to any court fines that were assessed to
      the applicant.
   b) Provide your signature (print name below signature) and contact information.


Persons convicted of any of the following, cannot have his or her voting rights restored:

  • Between July 1, 1986, and June 30, 1996 - first degree murder, aggravated rape, treason, or
    voter fraud

  • Between July 1, 1996, and June 30, 2006 - murder, rape, treason, or voter fraud

  • On or after July 1, 2006 – Any of the above, or any degree of murder or rape or any felony
    offense under TCA Title 39, Chapter 16, parts 1, 4, or 5; or any sexual offense under TCA
    § 40-39-202(20) or any violent sexual offense under TCA § 40-39-202(30) designated as a
    felony and where the victim of such offense was a minor

Instructions to the Applicant Seeking to have His or Her Voting Rights Restored:

  • After completion, the original form must be filed with the local county election commission
    office in the county the applicant desires to register to vote.


                                                  NOTICE
  A person is not eligible to apply for a voter registration card and have their voting rights restored
  unless the person is current in all child support obligations. Before restoring the voting rights of
  an applicant, the Coordinator of Elections will verify with the Department of Human Services that
  the applicant does not have any outstanding child support payments or arrearages.
        Case 3:20-cv-01039 Document 61 Filed 03/22/21 Page 5 of 5 PageID #: 371
SS-3041 Certificate of Restoration of Voting Rights
